ORDER
Lin September 2013, respondent pleaded no contest to felony child endangerment in proceedings in Los Angeles, California. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Alan John Abadie, Louisiana Bar Roll number 18749, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Alan John Abadie for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Alan John Abadie shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he *617is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:

/a/

/&/ Justice, Supreme Court of Louisiana